Fill in this information to identify the case:

              232 Seigel Development LLC
Debtor Name ________________________________________________________________
                                                     Southern                  New York
United States Bankruptcy Court for the:_______________________ District of __________
                                                                             (State)
                   20-22844
Case number: _________________________


                                                                                                                  Check if this is an amended filing



Official Form 425A




  232 Seigel Development LLC                                                                August 17, 2020




              This Plan of Reorganization (the "Plan") under chapter 11 of the Bankruptcy Code (the "Code") proposes to
              pay creditors of 232 Seigel Development LLC (the "Debtor") from the proceeds of sale of the real property
              owned by the Debtor's subsidiary, 232 Seigle Acquisition, LLC, at 232 Seigel Street, Brooklyn, New York.
              This Plan provides for:                   1       class of priority claims;
                                                        1       class of secured claims;
                                                        1       class of non-priority unsecured clams; and
                                                        1       class of equity security holders.
            Non-priority unsecured creditors holding allowed claims will receive distributions, which the proponent of this
            Plan has valued at approximately100 cents on the dollar. This Plan also provides for the payment of
            administrative and priority claims.

            All creditors and equity security holders should refer to Articles 3 through 6 of this Plan for information
            regarding the precise treatment of their claim. Your rights may be affected. You should read these papers
            carefully and discuss them with your attorney, if you have one. (If you do not have an attorney, you may wish to
            consult one.)




2.01   Class 1 ................................      All allowed claims entitled to priority under § 507(a) of the Code (except administrative
                                                     expense claims under § 507(a)(2),                                                      ]
                                                     and priority tax claims under § 507(a)(8)).


2.02   Class 2 ...................................   The claim of     DB 232 Seigel Mezz LLC
                                                                     ________________________________                              , to the extent
                                                     allowed as a secured claim under § 506 of the Code.

2.03   Class 3 ...................................   All non-priority unsecured claims allowed under § 502 of the Code.

2.04   Class 4 ...................................   Equity interests of the Debtor.




Official Form 425A                                   Plan of Reorganization for Small Business Under Chapter 11                           page
 Debtor Name
                232 Seigel Development LLC
               _______________________________________________________
                                                                                                              20-22844
                                                                                                Case number_____________________________________




                                              Under section § 1123(a)(1), administrative expense claims, and priority tax claims are
 3.01    Unclassified claims
                                              not in classes.

 3.02    Administrative expense               Each holder of an administrative expense claim allowed under § 503 of the CoGH
         claims                               ZLOOEHSDLGLQIXOORQWKHHIIHFWLYHGDWHRIWKLV3ODQLQFDVKRUXSRQVXFKRWKHU
                                              WHUPVDVPD\EHDJUHHGXSRQE\WKHKROGHURIWKHFODLPDQGWKH'HEWRU


 3.03    Priority tax claims
                                              Each holder of a priority tax claim will be paid in full on the effective date of this Plan,
                                              consistent with § 1129(a)(9)(C) of the Code.
                                              All fees required to be paid under 28 U.S.C. § 1930 that are owed on or before the
 3.04    Statutory fees
                                              effective date of this Plan have been paid or will be paid on the effective date.

 3.05    Prospective quarterly fees
                                              All quarterly fees required to be paid under 28 U.S.C. § 1930(a)(6) or (a)(7) will accrue
                                              and be timely paid until the case is closed, dismissed, or converted to another chapter
                                              of the Code.



 4.01    Claims and interests shall be treated as follows under this Plan:

 Class                             Impairment                                                   Treatment
  Class 1 - Priority claims      Impaired   Class 1 is unimpaired by this Plan. Each holder of a Class 1 priority claim will be paid in full, in cash, upon
  excluding those in Article 3              the later of the effective date of this Plan, or the date on which such claim is allowed by final non-
                               x Unimpaired appealable order.
-____________________________________________________________________________________________________________________________

 Class 2 Secured claim                   Class 2 is impaired by this Plan. The Class 2 Claimant shall be paid the sale proceeds the Debtor
 of DB 232 Seigel Mezz         x   Impaired
                                         receives from the sale of the Property under the Acquisition plan up to the allowed amount of its claim,
 LLC                                     upon the later of the effective date of this Plan, or the date on which such claim is allowed by final non-
                            Unimpaired   appealable order.
 ____________________________________________________________________________________________________________________________
                               x        Class 3 is impaired by this Plan. Each Class 3 Claimant shall be paid its pro-rata share of the sale
 Class 3 Non-priority              Impaired
                                        proceeds the Debtor receives from the sale of the Property under the Acquisition plan after payment of
 unsecured creditors
                                        administrative claims, priority tax claims, class 1 priority claims, and the class 2 Secured claim, up to the
                            Unimpaired
                                        allowed amount of its claim, upon the later of the effective date of this Plan, or the date on which such
                                        claim is allowed by final non-appealable order.
  __________________________________________________________________________________________________________________________
 Class 4 - Equity security     x   Impaired        Class 4 is impaired by this Plan. Each Class 4 equity security holder shall be paid its pro-rata share of
 holders of the Debtor                             the sale proceeds the Debtor receives from the sale of the Property under the Acquisition plan after
                                   Unimpaired      payment administrative claims, priority tax claims, class 1 priority claims, the class 2 Secured claim, and
                                                   class 3 non priority unsecured creditors, up to the allowed amount of its interest, upon the later of the
                                                   effective date of this Plan, or the date on which such interest is allowed by final non-appealable order.



 5.01    Disputed claim
                                              A disputed claim is a claim that has not been allowed or disallowed by a final
                                              non-appealable order, and as to which either:
                                              (i) a proof of claim has been filed or deemed filed, and the Debtor or another party in
                                                  interest has filed an objection; or
                                              (ii) no proof of claim has been filed, and the Debtor has scheduled such claim as
                                                   disputed, contingent, or unliquidated.
 5.02    Delay of distribution on a           No distribution will be made on account of a disputed claim unless such claim is
         disputed claim                       allowed by a final non-appealable order.

 Official Form 425A                           Plan of Reorganization for Small Business Under Chapter 11                                     page
              232 Seigel Development LLC                                                        20-22844
Debtor Name   _______________________________________________________               Case number_____________________________________



5.03   Settlement of disputed           The Debtor will have the power and authority to settle and compromise a disputed
       claims                           claim with court approval and compliance with Rule 9019 of the Federal Rules of
                                        Bankruptcy Procedure.



6.01   Assumed executory
                                        (a) The Debtor assumes, and if applicable assigns, the following executory
       contracts and unexpired              contracts and unexpired leases as of the effective date: None
       leases


                                        (b) Except for executory contracts and unexpired leases that have been assumed,
                                            and if applicable assigned, before the effective date or under section 6.01(a) of
                                            this Plan, or that are the subject of a pending motion to assume, and if
                                            applicable assign, the Debtor will be conclusively deemed to have rejected all
                                            executory contracts and unexpired leases as of the effective date.
                                             A proof of a claim arising from the rejection of an executory contract or
                                             unexpired lease under this section must be filed no later than __________
                                                                                                              thirty   days
                                             after the date of the order confirming this Plan.



The Debtor is the sole member of 232 Seigel Acquistion LLC ("Acquisition"), which filed a related Chapter 11 petition.
Acquisition owns the real property ("Property") at 232 Seigel Street, Brooklyn, New York. Payments under this Plan will
be made from the proceeds of sale of the Property after payment of Acquisition's creditors, under Acquisition's Chapter 11
plan, a copy of which is annexed hereto.


                                        The definitions and rules of construction set forth in §§ 101 and 102 of the Code
8.01   Definitions and rules of         shall apply when terms defined or construed in the Code are used in this Plan, and
       construction                     they are supplemented by the following definitions: "Acquisition" shall mean 232 Seigel
                                        Acquistion LLC; "Debtor" shall mean 232 Seigel Development LLC, and "Property"
                                        shall mean 232 Seigel Street, Brooklyn, New York.
                                        .
8.02   Effective date
                                        The effective date of this Plan is the first business day following the sale of the Property
                                        under the Acquisition Chapter 11 plan. If, however, a stay of the confirmation order in
                                        this case or the confirmation order in the Acquisition case is in effect on that date, the
                                        effective date will be the first business day after the date on which such stay expires or is
                                        otherwise terminated.

                                        If any provision in this Plan is determined to be unenforceable, the determination will in
8.03   Severability
                                        no way limit or affect the enforceability and operative effect of any other provision of this
                                        Plan.


8.04   Binding effect                   The rights and obligations of any entity named or referred to in this Plan will be binding
                                        upon, and will inure to the benefit of the successors or assigns of such entity.



8.05   Captions                         The headings contained in this Plan are for convenience of reference only and do not
                                        affect the meaning or interpretation of this Plan.




Official Form 425A                       Plan of Reorganization for Small Business Under Chapter 11                        page
Debtor Name
                  232 Seigel Development LLC
                 _______________________________________________________
                                                                                                          20-22844
                                                                                             Case number_____________________________________




[8.06   Controlling effect
                                             Unless a rule of law or procedure is supplied by federal law (including the
                                             Code or the Federal Rules of Bankruptcy Procedure), the laws of the State of
                                              New York
                                             ____________     govern this Plan and any agreements, documents, and
                                             instruments executed in connection with this Plan, except as otherwise
                                             provided in this Plan.

[8.07   Corporate governance
                                             The Plan has no provisions required by § 1123(a)(6) of the Bankruptcy Code.




                                             The Court shall have jurisdiction over all matters arising under, arising in, or relating to the Debtor’s
[8.08   Retention of Jurisdiction            Bankruptcy Case




            Check one box.


                             Discharge if the Debtor is an individual and § 1141(d)(3) is not applicable.
9.01
                             Confirmation of this Plan does not discharge any debt provided for in this Plan until
                             the court grants a discharge on completion of all payments under this Plan, or as
                             otherwise provided in § 1141(d)(5) of the Code. The Debtor will not be discharged
                             from any debt excepted from discharge under § 523 of the Code, except as
                             provided in Rule 4007(c) of the Federal Rules of Bankruptcy Procedure.

                             Discharge if the Debtor is a partnership and § 1141(d)(3) is not applicable. On the
                             effective date of this Plan, the Debtor will be discharged from any debt that arose
                             before confirmation of this Plan, to the extent specified in § 1141(d)(1)(A) of the
                             Code. The Debtor will not be discharged from any debt imposed by this Plan.


                             Discharge if the Debtor is a corporation and § 1141(d)(3) is not applicable. On the
                             effective date of this Plan, the Debtor will be discharged from any debt that arose
                             before confirmation of this Plan, to the extent specified in § 1141(d)(1)(A) of the Code,
                             except that the Debtor will not be discharged of any debt:
                                            (i) imposed by this Plan; or
                                            (ii) to the extent provided in § 1141(d)(6).

                             No discharge if § 1141(d)(3) is applicable. In accordance with § 1141(d)(3) of the
        x                    Code, the Debtor will not receive any discharge of debt in this bankruptcy case.




Official Form 425A                           Plan of Reorganization for Small Business Under Chapter 11                                page
Debtor Name
              232 Seigel Development LLC
              _______________________________________________________
                                                                                                        20-22844
                                                                                            Case number_____________________________________




                                          [Insert other provisions, as applicable.]




      Respectfully submitted,


                     s/David Goldwasser, Authorized Signatory                     David Goldwasser, Authorized Signatory
                                                                                 ____________________________________________________
                 [Signature of the Plan Proponent]                                [Printed Name]




                                                                                ____________________________________________________
                 [Signature of the Attorney for the Plan Proponent]              [Printed Name]




Official Form 425A                        Plan of Reorganization for Small Business Under Chapter 11                               page
Mark Frankel
Backenroth Frankel & Krinsky, LLP
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re                                                                        Chapter 11

        232 Seigel Acquisition LLC                                     Case no. 20-22845

                                    Debtor.
-------------------------------------------------------------------x

                                     DISCLOSURE STATEMENT

     THIS DISCLOSURE STATEMENT IS BEING SUBMITTED TO ALL
CREDITORS AND PARTIES IN INTEREST OF 232 SEIGEL ACQUISTION. (THE
“DEBTOR”).
     THIS DISCLOSURE STATEMENT CONTAINS INFORMATION THAT MAY
AFFECT CREDITORS' DECISIONS TO ACCEPT OR REJECT THE PLAN OF
REORGANIZATION, A COPY OF WHICH IS ANNEXED HERETO AS EXHIBIT A.
     ALL CREDITORS ARE URGED TO READ THIS DISCLOSURE STATEMENT
CAREFULLY. ALL CAPITALIZED TERMS CONTAINED IN THIS DISCLOSURE
STATEMENT SHALL HAVE THE SAME MEANING AS CAPITALIZED TERMS
CONTAINED IN THE PLAN OF REORGANIZATION.
     THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE
PLAN. ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A
DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE COURT. THIS
DISCLOSURE STATEMENT IS BEING SUBMITTED FOR APPROVAL BUT HAS
NOT BEEN APPROVED BY THE COURT.
                                         INTRODUCTION

               1.      232 Seigel Acquisition LLC (the “Debtor”), submits this disclosure

statement ("Disclosure Statement") in connection with its plan of reorganization ("Plan") under

Chapter 11 of the United States Bankruptcy Code. A copy of the Plan is attached hereto as

Exhibit A. All Creditors are urged to review the Plan, in addition to reviewing this Disclosure

Statement. All capitalized terms used but not defined shall have the meaning set forth in the

Plan.

               2.      This Disclosure Statement is not intended to replace a review and analysis

of the Plan. Rather, it is submitted as a review of the Plan in an effort to explain the Plan. To the

extent a Creditor has questions, the Debtor urges you to contact Debtor’s counsel and every

effort will be made to assist you.

               1.      On _____________________, 2020, after notice and a hearing, the

Bankruptcy Court entered an order approving this Disclosure Statement as containing

information of a kind and in sufficient detail, as far as is reasonably practicable in light of the

nature and history of the Debtor and the condition of the Debtor's books and records, to enable

Creditors to make an informed judgment on the Plan.

               2.      EXCEPT AS SET FORTH IN THIS DISCLOSURE STATEMENT, NO

REPRESENTATIONS CONCERNING THE DEBTOR, ITS ASSETS, ITS PAST OR FUTURE

OPERATIONS, OR THE PLAN ARE AUTHORIZED, NOR ARE ANY SUCH

REPRESENTATIONS TO BE RELIED UPON IN ARRIVING AT A DECISION WITH

RESPECT TO THE PLAN.



                                                   2
               3.        THE INFORMATION CONTAINED IN THIS DISCLOSURE

STATEMENT HAS BEEN SUPPLIED BY THE DEBTOR. THE DEBTOR’S BOOKS AND

RECORDS HAVE BEEN USED TO PROVIDE THE INFORMATION CONCERNING THE

DEBTOR’S FINANCIAL CONDITION AS SET FORTH IN THE DISCLOSURE

STATEMENT. BASED UPON THE INFORMATION MADE AVAILABLE, DEBTOR’S

COUNSEL HAS NO INFORMATION TO INDICATE THAT THE INFORMATION

DISCLOSED HEREIN IS INACCURATE. NEITHER THE DEBTOR NOR DEBTOR’S

COUNSEL, HOWEVER, IS ABLE TO STATE DEFINITIVELY THAT THERE IS NO

INACCURACY HEREIN OR THAT FUTURE EVENTS MAY NOT RENDER THE

INFORMATION CONTAINED HEREIN INACCURATE.

               4.        The Bankruptcy Court has entered an Order fixing _________________,

2020, at ___.m., at the United States Bankruptcy Court, 300 Quarropas Street, White Plains, NY

10601−5008, as the date, time and place for the hearing on confirmation of the Plan, and fixing

_____________________, 2020, at 5:00 p.m. as the last date for voting and for the filing of any

objections to confirmation of the Plan.

                                          BACKGROUND

               5.        On July 14, 2020, the Debtor filed a Chapter 11 petition under Title 11 of

the United States Code, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”). On the same day, 232

Seigel Development LLC (“232 Development”), the Debtor’s parent company, filed a

Subchapter 5 petition.

               6.        The Debtor owns the real property at 232 Seigel Street, Brooklyn, New

York (the “Property”) valued at $18,000,000 based on the February 26, 2020 purchase and sale

                                                  3
agreement with 232 Seigel Property, LLC (the “Purchaser”), a copy of which is annexed to the

Plan as Exhibit A (the “Contract of Sale”). The Property is an assemblage of properties with

approved plans to develop full-service hotel with 150 rooms with amenities, community space,

parking and other features.

               7.     Shortly after entering into the Contract of Sale, the mortgage market was

frozen.

               8.     Closing was scheduled for May 21, 2020. The Purchaser projects that it

won’t be able to close until approximately November 2020.

               9.     The Property is subject to a mortgage held by DB Seigel LLC

(“Mortgagee”) in the outstanding amount of approximately $5,250,000 (“Mortgage Loan”).

               10.    DB 232 Seigel Mezz LLC (“Mezz Lender”), an affiliate of the Mortgagee,

holds a $3,000,000 claim against 232 Development secured by 232 Development’s membership

interests (“Membership Interests”) in the Debtor (the “Mezz Loan”).

               11.    The Mortgage and Mezz Loan total about $8,250,000. In addition, there is

about $6,397,010 of combined unsecured debt against both Debtors, including the disputed

$4,500,000 guarantee claim asserted by ER 215 Moore Holdings, LLC against both 232

Development and 232 Acquisition. The grand total of disputed and undisputed debt is therefore

$14,647,010.

               12.    Since the Sale Contract could not close due to Covid, neither 232

Acquisition nor 232 Development could pay creditors as planned.




                                               4
               13.     The Mezz Lender had scheduled a sale of the Membership interests for

April 7, 2020. The Mezz Lender adjourned that sale to May 5, 2020, then to June 23, 2020, and

finally to July 14, 2020. But refused to adjourn the sale further. That final adjournment notice

was ambiguous and appeared to potentially contemplate the sale of both the Property and the

Membership Interest.

               14.     With the New York state courts closed for all practical purposes,

Acquisition and Development had no choice but to file Chapter 11 petitions or risk losing the

equity in the Property, and their ability to pay, among others, ER 215 Moore Holdings LLC.

               15.     The bankruptcy strategy is not to obstruct payment to creditors, but to pay

creditors in full in cash at closing the sale of the Property under the Plan.

               16.     The net Sale Proceeds after payment of 232 Acquisition’s creditor claims

will be disbursed to 232 Development, as Acquisition’s sole shareholder. Under the

Development Subchapter 5 plan, those net Sale Proceeds will be distributed to 232

Development’s creditors, and then to its sole member, assuming there is a surplus.

               17.     Since the grand total of debt is $14,647,010 whereas the purchase price is

$18,000,000, all creditors will likely be paid if full, including ER 215 Moore Holdings LLC,

even if the Contract of Sale does not close and the Property must be sold by auction a reduced

price.

               18.     ER 215 Holdings LLC, however, filed a motion to dismiss the bankruptcy

cases. This, notwithstanding the fact that the sale of the Property in those cases would be fastest




                                                  5
and surest way for payment. This dismissal motion, therefore, evidences an unspoken agenda

which does not involve merely collecting the amounts it may legitimately be owed.

               19.     In summary, the Plan proposes to sell the Property under the Contract of

Sale subject to higher and better offers, with the Sale Proceeds to be distributed to creditors in

their order of priority. The net Sale Proceeds after payment of creditor claims will be disbursed

to 232 Development, as the Debtor’s sole shareholder. Under the 232 Development Subchapter

V plan, those net Sale Proceeds will be distributed to 232 Development’s creditors, and then to

its sole member.

                         DEBTOR’S PLAN OF REORGANIZATION

                     CLASSIFICATION AND TREATMENT OF CLAIMS

                                              Class 1

               20.     Classification – Real estate tax Liens. Debtor estimates $0.00 due.

               21.     Treatment -- Payment on the Effective Date in full in Cash from the

Property Sale Proceeds of Allowed Amount of each such Claim plus interest at the applicable

statutory rate as it accrues from the Petition Date through the date of payment.

               22.     Voting – Unimpaired and deemed to have accepted the Plan.

                                              Class 2

               23.     Classification – DB Seigel LLC first mortgage on the Property. The

Debtor estimates that the amount due is $5,250,000.

               24.     Treatment – After payment of Class 1 Claims, payment on Effective Date

of available Cash from the Property Sale Proceeds up to the Allowed Amount of the Class 2

                                                  6
Claim plus interest at the applicable contract rate as it accrues from the Petition Date through the

date of payment.

               25.     Voting – Impaired and entitled to vote to accept or reject the Plan.

                                              Class 3

               26.     Classification – Priority Claims under Sections 507(a)(2),(3),(4),(5),(6),

and (7) of the Bankruptcy Code.. Debtor estimates $0 due.

               27.     Treatment – Payment on the Effective Date in full in Cash from the

Property Sale Proceeds of Allowed Amount of each such Claim plus interest at the applicable

statutory rate as it accrues from the Petition Date through the date of payment.

               28.     Voting -- Unimpaired and deemed to have accepted the Plan..

                                              Class 4

               29.     Classification – General Unsecured Claims $6,397,010, plus the Allowed

Amount of any Class 5 deficiency Claim.

               30.     Treatment – After payment of Administrative Claims, unclassified

Priority Tax Claims, Class 1, 2 and 3 Claims, Payment on the Effective Date of available Cash

from the Property Sale Proceeds up to the Allowed Amount of each Class 4 Claim plus interest

at the Legal Rate as it accrues from the Petition Date through the date of payment.

               31.     Voting – Impaired and entitled to vote to accept or reject the Plan..

                                              Class 5

               32.     Classification – Interests Holders.



                                                 7
               33.     Treatment – Payment on Effective Date of available Cash from the

Property Sale Proceeds after payment of Administrative Claims, unclassified Priority tax Claims,

and Class 1, 2, 3 and 4 Claims.

               34.     Voting – Impaired and entitled to vote to accept or reject the Plan.

                         UNCLASSIFIED PRIORITY TAX CLAIMS

               35.     Priority tax Claims under Sections 507(a)(8) of the Bankruptcy Code. The

Debtor estimates that the amount due by the Debtor totals approximately $0.00. The treatment

of such Claims, if any, shall be payment in Cash on the Effective Date, of Allowed Amount of

each such Claim plus interest at the applicable statutory rate as it accrues from the Petition Date

through the date of payment.

                               ADMINISTRATIVE EXPENSES

               36.     Allowed Administrative Expenses shall be paid in full, in cash on the

Effective Date, or the date such Administrative Expense becomes Allowed or as soon as

practicable thereafter, except to the extent that the holder of an Allowed Administrative Expense

agrees to a different treatment; provided, however, that Allowed Administrative Expenses

representing obligations incurred in the ordinary course of business or assumed by the Debtor

shall be paid in full or performed by the Debtor in the ordinary course of business or pursuant to

the terms and conditions of the particular transaction.

               37.     Unless otherwise ordered by the Bankruptcy Court, requests for payment

of Administrative Claims (except for Professional Fee Claims) must be filed and served no later

than 35 days after entry of the Confirmation Order (the “Administrative Claims Bar Date”). Any


                                                 8
Person that is required to file and serve a request for payment of an Administrative Claim and

fails to timely file and serve such request shall be forever barred, estopped, and enjoined from

asserting such Claim or participating in distributions under the Plan on account thereof.

Objections to requests for payment of Administrative Claims (except for Professional Fee Claims

and Administrative Claims incurred in the ordinary course of the Debtor’s business) must be

filed and served on counsel for the Debtor within thirty (30) days of the date such request for

payment has been filed.

               38.     Unless otherwise ordered by the Bankruptcy Court, and subject to notice

and a hearing under section 330 of the Bankruptcy Code, requests for payment of Professional

Fee Claims incurred through the Confirmation Date must be filed and served no later than sixty

(60) days after the Effective Date (the “Professional Fee Claims Bar Date”).

               39.     The Debtor shall pay from Cash in the Estate all fees payable due as of the

Effective Date pursuant to section 1930 of title 28 of the United Sates Code. Thereafter, the

Debtor shall pay from Cash in the Estate all United States Trustee quarterly fees under 28 U.S.C.

§ 1930(a)(6), plus interest due under 31 U.S.C. § 3717, on all disbursements, including plan

payments and disbursements in and outside of the ordinary course of business, until the earliest

of the entry of a final decree closing the Chapter 11 Case, dismissal of the Chapter 11 Case, or

conversion of the Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code.

                             MEANS FOR IMPLEMENTATION

               40.     Source of Funds – Payments under the Plan will be made from the Sale

Proceeds of the Debtor’s Property and the liquidation of the Debtor’s remaining Assets, The

Property shall be sold under the Contract of Sale annexed as Exhibit “A” to the Plan, subject to

                                                 9
higher and better offers, as set forth in the Bidding Procedures attached to the Plan as Exhibit

“B.” Pursuant to § 1123(a)(5)(D) of the Bankruptcy Code, the Property shall be sold to the

Purchaser, free and clear of any and all liens, claims, encumbrances, interests, bills, or charges

whatsoever, other than the usual and customary utility easements, if any, appearing as of record

or as preserved in the Plan, with any such Liens, Claims, and encumbrances to attach to the

Property Sale Proceeds, and disbursed in accordance with the provisions of the Plan. The

Mortgagee shall be obligated to assign of its mortgage to Purchaser’s mortgagee, if any, in

connection with the sale of the Property under the Plan.

               41.     Sale Approval – As part of the sale under the Plan, and in order to ensure

consummation of the Plan, the Plan requires that the confirmation order contain the following

findings of fact and conclusions of law: (a) that the terms and conditions of the sale are fair and

reasonable, (b) that the Debtor’s sale, and the Purchaser's purchase, of the Property pursuant to

the Plan, is non-collusive, fair and reasonable and was conducted openly and in good faith, (c)

that the transfer of the Property to the Purchaser represents an arm's-length transaction and was

negotiated in good faith between the parties, (d) that the Purchaser, as transferee of the Property,

is a good faith purchaser under Bankruptcy Code § 363(m) and, as such, is entitled to the full

protection of Bankruptcy Code § 363(m), (e) the sale of the Property to the Purchaser was not

controlled by an agreement among potential purchasers, (f) that no cause of action exists against

the Purchaser or with respect to the sale of the Property to the Purchaser under Bankruptcy Code

§ 363(n), and (g) that any claims under Bankruptcy Code § 363(n) or any other claims as against

the Purchaser are hereby released, waived and discharged.




                                                 10
               42.     Vesting -- Except as otherwise provided in the Plan, on the Effective Date

all Assets and properties of the Estate shall vest in the Debtor free and clear of all Liens, Claims

and encumbrances and any and all liens, claims and encumbrances that have not been expressly

preserved under the Plan shall be deemed extinguished as of such date. Except as otherwise

provided herein, as of the Effective Date, all Assets of the Debtor shall be free and clear of all

Claims and Interests of Creditors, except for the obligations that are imposed under the Plan or

by a Final Order of the Bankruptcy Court.

               43.     Execution of Documents -- The Debtor shall be authorized to execute, in

the name of any necessary party, any notice of satisfaction, release or discharge of any Lien,

Claim or encumbrance not expressly preserved in the Plan and deliver such notices to any and all

federal, state and local governmental agencies or departments for filing and recordation.

               44.     Recording Documents -- Each and every federal, state and local

governmental agency or department shall be authorized to accept and record any and all

documents and instruments necessary, useful or appropriate to effectuate, implement and

consummate the transactions contemplated by the Plan, including, but not limited to any and all

notices of satisfaction, release or discharge of any Lien, Claim or encumbrance not expressly

preserved by the Plan, and the Confirmation Order.

               45.     Preservation of Claims -- All rights pursuant to Sections 502, 544, 545

and 546 of the Bankruptcy Code, all Avoidance Actions shall be preserved for the benefit of the

Reorganized Debtor’s estate, provided, however, that the Debtor shall have sole authority for

prosecuting any such claims.




                                                 11
               46.     Stamp Tax -- Under the Plan, pursuant to Bankruptcy Code §1146(c), (a)

the issuance, transfer or exchange of any securities, instruments or documents, (b) the creation of

any other Lien, mortgage, deed of trust or other security interest, (c) the making or assignment of

any lease or sublease or the making or delivery of any deed or other instrument of transfer under,

pursuant to, in furtherance of, or in connection with, the Plan, including, without limitation, any

deeds, bills of sale or assignments executed in connection with the purchase of the Property by

the Purchaser and any other transaction contemplated under the Plan or the re-vesting, transfer or

sale of any real or personal property of the Debtor pursuant to, in implementation of, or as

contemplated in the Plan, and (d) the issuance, renewal, modification or securing of indebtedness

by such means, and the making, delivery or recording of any deed or other instrument of transfer

under, in furtherance of, or in connection with, the Plan, including, without limitation, the

Confirmation Order, shall not be subject any applicable document recording tax, stamp tax,

conveyance fee or other similar tax, mortgage tax, real estate transfer tax, or other similar tax or

governmental assessment.

               47.     Release of Liens – Except as otherwise provided for in the Plan, (a) each

holder of a Secured Claim, shall on the Effective Date (x) turn over and release to the Debtor any

and all collateral that secures or purportedly secures such Claim, as pertains to the Property or

such Lien shall automatically, and without further action by the Debtor be deemed released, and

(y) execute such documents and instruments as the Debtor requests to evidence such Claim

holder's release of such property or Lien.

                             MANAGEMENT OF THE DEBTOR




                                                 12
               48.     The Debtor is managed by GC Realty Advisors, by David Goldwasser.

Post-confirmation management shall remain unchanged.

                                  LIQUIDATION ANALYSIS

               49.     In a liquidation under Chapter 7 of the Bankruptcy Code, the Debtor’s

assets would be sold and the Sale Proceeds distributed to Creditors in their order of priority. The

Debtor believes that the Plan provides at least an equivalent return for the Debtor’s estate as

could be achieved in a liquidation. As set forth on Exhibit C hereto, the Debtor projects that in a

Chapter 7 liquidation, the return to the Debtor’s estate would be reduced by an additional layer

of administration legal expenses and commissions, which the Debtor estimates would total at

least 10% of the Sale Proceeds.

                                   LITIGATION ANALYSIS

               50.     The Debtor is aware of no litigation with third parties, except the claims of

the Debtor, 232 Development and their co plaintiffs against ER 215 Moore LLC. The complaint

in that action alleges that the defendant breached its fiduciary duty to the Debtor arising from a

conflict interest between its role as both mortgage and member. The Debtor has discontinued the

action.

                PAYMENT OF CLAIMS AND OBJECTIONS TO CLAIMS

               51.     The Debtor shall be disbursing agent under the Plan without a bond. On

the initial distribution date and on each distribution date as may thereafter be necessary, the

Debtor shall maintain an Disputed Claim Reserve for the holders of Disputed Claims as of such

date in a sum not less than the amount required to pay each such Disputed Claim if such Claim


                                                 13
was Allowed in full. To the extent that a Disputed Claim becomes an Allowed Claim, the

distributions reserved for such Allowed Claim shall be released from the Disputed Claim

Reserve and paid to the holder of such Allowed Claim. After all the amounts of all Disputed

Claims have been fixed, the balance of the Disputed Claim Reserve shall thereafter be paid in

accordance with the Plan.

                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES

               52.     The Contract of Sale shall be assumed under the Plan, subject to higher

and better offers as set forth in the Means for Implementation section herein. Except for other

executory contracts and unexpired leases the Debtor assumes before the Confirmation Date, all

unexpired leases and executory contracts shall be deemed rejected under the Plan. In the event

of a rejection which results in damages a proof of claim for such damages must be filed by the

damaged party with the Court within sixty (60) days after the rejection date. All Allowed Claims

arising from the rejection of any Executory Contract or unexpired lease shall be treated as

Unsecured Claims. Any Claim arising from the rejection of any Executory Contract or

unexpired lease not filed with the Court within the time period provided herein shall be deemed

discharged and shall not be entitled to participate in any distribution under the Plan.

                                    TAX CONSEQUENCES

               53.     The Debtor does not believe that there will be any negative tax

consequences to the Debtor or to Creditors under the Plan. To the extent that a creditor is not

paid in full under the Plan, such creditor may be entitled to a bad debt deduction. To the extent

that a creditor has taken a bad debt deduction, Plan distributions may be taxable as income.



                                                 14
               54.     THE DEBTOR DOES NOT PURPORT, THROUGH THIS

DISCLOSURE STATEMENT, TO ADVISE CREDITORS OR INTEREST HOLDERS

REGARDING THE TAX CONSEQUENCES OF THE TREATMENT OF THE CREDITORS

AND INTEREST HOLDERS UNDER THE PLAN. CREDITORS AND INTEREST

HOLDERS SHOULD SEEK INDEPENDENT COUNSEL CONCERNING THE TAX

CONSEQUENCES OF THEIR TREATMENT UNDER THE PLAN.

                                     PLAN ALTERNATIVES

               55.     Generally, plan options in these circumstances include selling,

refinancing, recapitalizing or loan modification. Given the state of the credit markets, the sale of

the Property will yield a greater return, particularly in the short and medium term, than

refinancing or recapitalizing. For the same reasons, there are no viable loan modification

options. In this case, therefore, the Debtor believes that selling the Property is the only viable

alternative.

                      VOTING PROCEDURES AND REQUIREMENTS

               56.     A ballot to be used for voting to accept or reject the Plan is enclosed with

this Disclosure Statement. Each impaired creditor is entitled to execute the ballot and return it to

the undersigned to be considered for voting purposes. The Bankruptcy Court has directed that,

in order to be counted for voting purposes, ballots for the acceptance or rejection of the Plan

must be received no later than _________________________, 2020, at the following address:

Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, Floor 11, New York, New York 10022,

Attn: Mark A. Frankel, Esq.



                                                 15
                57.     Each Creditor of the Debtor whose Claim is impaired under the Plan is

entitled to vote, if either (i) its Claim has been scheduled by the Debtor, or (ii) it has filed a Proof

of Claim on or before the last date set by the Bankruptcy Court.

                58.      Any Claim as to which an objection has been filed (and such objection is

still pending) is not entitled to vote, unless the Bankruptcy Court temporarily allows the Claim in

an amount which it deems proper for the purpose of accepting or rejecting the Plan upon motion

by a Creditor whose Claim is subject to an objection. Such motion must be heard and

determined by the Bankruptcy Court prior to the date established by the Court to confirm the

Plan.

                59.     A Creditor's vote may be disregarded if the Bankruptcy Court determines

that the Creditor's acceptance or rejection was not solicited or procured in good faith or in

accordance with the provisions of the Bankruptcy Code.

                60.     The Bankruptcy Code defines acceptance of a Plan by a class of Creditors

as acceptance by holders of two-thirds in dollar amount and a majority in number of the Claims

of that class which actually cast ballots for acceptance or rejection of the Plan.

                61.     The Bankruptcy Code defines acceptance of a Plan by a class of Interests

as acceptance by holders of two-thirds in amount of the allowed Interests of such class held by

holders of such interests.

                                           CRAMDOWN




                                                  16
               90.      If any impaired class of Claims does not accept the Plan, the Bankruptcy

Court may still confirm the Plan if, as to each impaired class which has not accepted the Plan, the

Plan "does not discriminate unfairly" and is "fair and equitable.”

               91.     The Debtor intends to invoke the cramdown provisions of section 1129(b)

as to any impaired class that does not accept the plan.

               92.     A plan of reorganization does not discriminate unfairly within the meaning

of the Bankruptcy Code if no class receives less than it is legally entitled to receive for its Claims

or Interests. "Fair and equitable" has different meanings for Secured and Unsecured Claims.

               93.     With respect to a Secured Claim, "fair and equitable" means either: (a) the

impaired Secured Creditor retains its Liens to the extent of its Allowed Claim and receives

deferred cash payments at least equal to the allowed amount of its Claim with a present value as

of the Effective Date at least equal to the value of such Creditor's interest in the property

securing its Liens; (b) property subject to the Lien of the impaired Secured Creditor is sold free

and clear of that Lien, with that Lien attaching to the proceeds of the sale; or (c) the impaired

Secured Creditor realizes the "indubitable equivalent" of its Claim under the Plan.

               94.     With respect to an Unsecured Claim, "fair and equitable" means either: (a)

each impaired Unsecured Creditor receives or retains property of a value equal to the amount of

its Allowed Claim; or (b) the holders of Claims and Interests that are junior to the Claims of the

dissenting class will not receive any property under the Plan.




                                                 17
               95.    In the event one or more classes of impaired Claims rejects the Plan, the

Bankruptcy Court will determine at the Confirmation Hearing whether the Plan is fair and

equitable and does not discriminate unfairly against any rejecting impaired class of Claims.

                              CONFIRMATION OF THE PLAN

               62.    Section 1128(a) of the Bankruptcy Code requires that the Bankruptcy

Court, after notice, hold a hearing on confirmation of the Plan (the "Confirmation Hearing").

Section 1128(b) provides that any party in interest may object to confirmation of the Plan.

               63.    By order of the Bankruptcy Court dated ______________________, 2020,

the Confirmation Hearing has been scheduled for _____________________________, 2020, at

___.m., in the Honorable Robert D. Drain’s Courtroom, United States Bankruptcy Court, 300

Quarropas Street, White Plains, NY 10601−5008. The Confirmation Hearing may be adjourned

from time to time by the Bankruptcy Court without further notice except for an announcement

made at the Confirmation Hearing or any adjourned Confirmation Hearing. Any objection to

confirmation of the Plan must be made in writing and filed with the Bankruptcy Court with proof

of service and served upon the following on or before ____________________ 2020 at 5:00

p.m.: Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New York, New York 10022,

Attn: Mark A. Frankel, Esq. Objections to confirmation of the Plan are governed by Bankruptcy

Rule 9014.

               64.    At the Confirmation Hearing, the Bankruptcy Court will determine

whether the requirements of Section 1129 of the Bankruptcy Code have been satisfied to enter an

order confirming the Plan. The applicable requirements are as follows: (a) The Plan complies

with the applicable provisions of the Bankruptcy Code, (b) the Debtor has complied with the

                                                18
applicable provisions of the Bankruptcy Code; (c) the Plan has been proposed in good faith and

not by any means forbidden by law, (d) any payment made or promised or by a person issuing

securities or acquiring property under the Plan, for services or for costs and expenses in, or in

connection with, the Bankruptcy Case, or in connection with the Plan and incident to the

Bankruptcy Case, has been disclosed to the Bankruptcy Court, and any such payment made

before the confirmation of the Plan is reasonable, or if such payment is to be fixed after

confirmation of the Plan, such payment is subject to the approval of the Bankruptcy Court as

reasonable, (e) the Debtor has disclosed the identity and affiliations of any individual proposed

to serve, after confirmation of the Plan, as a director, officer, or voting trustee of the Debtor, an

affiliate of the Debtor participating in a Plan with the Debtor, or a successor to the Debtor under

the Plan, and the appointment to, or continuance in, such office of such individual, is consistent

with the interests of Creditors and equity security holders and with public policy, and the Debtor

has disclosed the identity of any insider that will be employed or retained by the reorganized

Debtor, and the nature of any compensation for such insider, (f) with respect to each class of

impaired Claims, either each holder of a Claim or interest of such class has accepted the Plan, or

will receive or retain under the Plan on account of such Claim or interest property of a value, as

of the Effective Date of the Plan, an amount that is not less than the amount that such holder

would so receive or retain if the Debtor was liquidated on such date under Chapter 7 of the

Bankruptcy Code, (g) each class of Claims or interests has either accepted the Plan or is not

impaired under the Plan, (h) except to the extent that the holder of a particular Claim has agreed

to a different treatment of such Claim, the Plan provides that Administrative Expenses and

priority Claims will be paid in full on the Effective Date, (i) at least one class of impaired Claims

has accepted the Plan, determined without including any acceptance of the Plan by any insider

                                                  19
holding a Claim of such class, and (j) confirmation of the Plan is not likely to be followed by the

liquidation, or the need for further financial reorganization of the Debtor or any successors to the

Debtor under the Plan unless such liquidation or reorganization is proposed in the Plan.

               65.     The Debtor believes that the Plan satisfies all of the statutory requirements

of Chapter 11 of the Bankruptcy Code, that the Debtor has complied or will have complied with

all of the requirements of Chapter 11, and that the proposals contained in the Plan are made in

good faith.

                                         CONCLUSION

               The Debtor urges the Debtor’s Creditors to support the Plan.

Dated: New York, New York
       August 27, 2020

                                              232 Seigel Acquisition LLC


                                              By:   s/ GC Realty Advisors, by David
                                              Goldwasser


                                              BACKENROTH FRANKEL & KRINSKY, LLP
                                              Attorneys for Debtor


                                              By:     s/Mark Frankel
                                                      800 Third Avenue
                                                      New York, New York 10022
                                                      (212) 593-110




                                                 20
                             Exhibit A to Disclosure Statement

Mark Frankel
Backenroth Frankel & Krinsky, LLP
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
In re                                                                  Chapter 11

        232 Seigel Acquisition LLC                                     Case no. 20-22845

                                    Debtor.
-------------------------------------------------------------------x




                                     PLAN OF REORGANIZATION
                                         INTRODUCTION

                232 Seigel Acquisition LLC (the “Debtor”) submit this plan of reorganization

("Plan") under Chapter 11 of the United States Bankruptcy Code. UPON CONFIRMATION,

THIS PLAN SHALL BE A BINDING OBLIGATION BETWEEN AND AMONG THE

DEBTOR AND THE DEBTOR'S CREDITORS (AS SUCH TERMS ARE DEFINED BELOW).

                                           DEFINITIONS

        As used in this Plan, the following terms will have the meanings hereinafter set forth:

                1.      "Administrative Expense" shall mean any cost or expense of

administration of the Bankruptcy Case entitled to priority under section 507(a)(1) and allowed

under section 503(b) of the Bankruptcy Code, and any fees or charges assessed against the

Debtor’s Estate under Chapter 123, Title 28, United States Code.

                2.      “Administrative Expense Claim" shall mean a Claim for payment of an

Administrative Expense.

                3.      “Agreement” shall mean that certain agreement annexed to the Plan as

Exhibit A, by and between the Debtor and the Purchaser for the sale of the Property.

                4.      "Allowance Date" shall mean the date which a Disputed Claim becomes

an Allowed Claim by Final Order.

                5.      “Allowed Amount” shall mean the amount of an “Allowed Claim.”

                6.      "Allowed Claim" shall mean a Claim: (a) to the extent that a Proof of

Claim is filed timely or, with leave of the Court late filed as to which (i) no party in interest files

an objection or (ii) which is allowed by a Final Order; or (b) which is listed on the Debtor’s

                                                   2
schedules or any amendments thereto but which is not listed therein as disputed, unliquidated or

contingent.

               7.         "Allowed Secured Claim" shall mean a Secured Claim to the extent it is an

Allowed Claim.

               8.         "Allowed Unsecured Claim" shall mean an Unsecured Claim to the extent

it is an Allowed Claim.

               9.         “Assets” shall mean any and all of the respective real or personal property

of any nature of the Debtor, including, without limitation, any real estate, buildings, structures,

improvements, privileges, rights, easements, leases, subleases, licenses, goods, materials,

supplies, furniture, fixtures, equipment, work in process, accounts, chattel paper, Cash, deposit

accounts, reserves, deposits, contractual rights, intellectual property rights, claims, Causes of

Action and any other general intangibles of the Debtor, of any nature whatsoever, including,

without limitation, the property of the estate pursuant to section 541 of the Bankruptcy Code.

               10.        “Avoidance Actions” shall mean all claims and causes of action which the

Debtor has or had the power to assert pursuant to any or all of sections 510, 544, 545, 547, 548,

549, 550, 551, and 553 of the Bankruptcy Code.

               11.        "Bankruptcy Case" shall mean this Chapter 11 bankruptcy case.

               12.        "Bankruptcy Code" shall mean Title 11 of the United States Code (11.

U.S.C. § 101 et. seq.).

               13.        "Bankruptcy Court" shall mean the Court as defined below.

               14.        "Bar Date” shall mean __________________.

                                                   3
               15.    "Cash" shall mean all cash and cash equivalents which evidence

immediately available funds in United States dollars.

               16.    “Causes of Action” shall mean any and all claims and causes of action of,

and remedies granted to, the Debtor against any third party, including, without limitation, any

Avoidance Actions or causes of action pursuant to sections 502, 506, 510, 541 through 545, 547

through 551, and/or 553 of the Bankruptcy Code and any claims pursuant to any other statutory

or common law.

               17.    "Claim" shall mean a right to payment as set forth in § 101(5) of the

Bankruptcy Code.

               18.    "Claimant" shall mean the holder of a Claim.

               19.    "Confirmation Date" shall mean the date of the entry of the Confirmation

Order.

               20.    "Confirmation Hearing" shall mean the hearing pursuant to the

Bankruptcy Code Section 1128 before the Bankruptcy Court regarding the proposed

confirmation of the Plan.

               21.    "Confirmation Order" shall mean the order of the Court confirming the

Plan.

               22.    "Court" shall mean the United States Bankruptcy Court for the

SOUTHERN District of New York.

               23.    "Creditor" shall mean any entity that holds a Claim against the Debtor.




                                                4
               24.    “Creditors Committee” shall mean a committee of creditors appointed by

the United States Trustee in these cases under section 1102 of the Bankruptcy Code.

               25.    “Debtor” shall mean 232 Seigel Acquisition LLC.

               26.    "Disputed Claim" shall mean the whole or any portion of any Claim

against the Debtor to which an objection is timely filed or may be timely filed as to which a Final

Order has not been entered allowing or disallowing such Claim or any portion thereof.

               27.    “Disputed Claim Reserve” shall mean Cash to be set aside by the

Disbursing Agent on the Effective Date in an escrow account maintained by the Disbursing

Agent, in an amount equal to the amount that would have been distributed to the holders of

Disputed Claims had such Claims been deemed Allowed Claims on the Effective Date, or in

such other amount as may be approved by the Bankruptcy Court.

               28.    "Effective Date" shall mean the Date upon which the Confirmation Order

is a Final Order, or such other date no later than 60 days after the Confirmation Date as may be

practicable.

               29.    "Estate" shall mean the estate of the Debtor created upon the

commencement of the Bankruptcy Case pursuant to Section 541 of the Bankruptcy Code.

               30.    "Executory Contracts" shall mean "executory contracts" and "unexpired

leases" as such terms are used within Section 365 of the Bankruptcy Code.

               31.    "Final Order" shall mean an order of a court that has not been reversed,

modified, amended or stayed, and as to which the time to appeal or to seek review or certiorari

thereof has expired, and as to which no appeal, review or rehearing is pending.


                                                5
               32.     "Mortgagee” shall mean DB Seigel LLC.

               33.     “Impaired” shall mean not Unimpaired.

               34.     "Interest" shall mean an existing ownership interest in the Debtor.

               35.     "Interest Holder" shall mean a holder and owner of an existing Interest in

the Debtor.

               36.     "Legal Rate" shall mean the applicable interest rate as set forth in 28

U.S.C. §1961 as of the Petition Date.

               37.     "Lien" shall mean a charge against or interest in property to secure

payment of a debt or performance of an obligation.

               38.     "Petition Date" shall mean July 14, 2020.

               39.     "Plan" shall mean this Plan of Reorganization, and any and all

modifications and/or amendments hereto.

               40.     “Professional(s)” shall mean any entity or person employed pursuant to an

order of the Bankruptcy Court in accordance with sections 327, 328, or 1103 of the Bankruptcy

Code and to be compensated for services rendered pursuant to sections 327, 328, 329, 330 and/or

331 of the Bankruptcy Code.

               41.     “Professional Fee Claim” shall mean those fees and expenses claimed by

a Professional pursuant to sections 330, 331 and/or 503 of the Bankruptcy Code.

               42.     “Professional Fee Claim Bar Date” shall mean the last day for a

Professional to file a Professional Fee Claim, which shall be no later than thirty (60) days after

the Effective Date.
                                                 6
               43.     “Property” shall mean 232 Seigel Street, Brooklyn, New York.

               44.      “Sale Proceeds” shall mean the proceeds of sale of the Property, less all

charges to be incurred in connection with the marketing, negotiation, documentation, execution,

and closing of the sale of the Property, including, without limitation, any fees and expenses paid

to retain an auctioneer, real estate broker, and/or special real estate counsel.

               45.     "Purchaser” shall mean the purchaser of the Property pursuant to the Plan.

               46.     “Reorganized Debtor” shall mean the Debtor on and after the Effective

Date.

               47.     "Secured Claim" shall mean a Claim secured by a Lien on property

included within the Debtor’s Estate.

               48.     "Secured Creditor" shall mean the owner or holder of a Secured Claim.

               49.     “Unimpaired” shall mean not impaired under section 1124 of the

Bankruptcy Code.

               50.     "Unsecured Claim" shall mean a claim for which the Claimant does not

hold (a) a valid, perfected and enforceable Lien, security interest or other interest in or

encumbrance against Debtor or the Debtor’s Estate; or (b) a right to setoff to secure the payment

of such Claim. An Unsecured Claim includes, but is not limited to, a Claim for damages

resulting from rejection of any Executory Contract pursuant to Section 365 of the Bankruptcy

Code and does not include administrative of priority claims.

               51.     "Unsecured Creditor" shall mean the owner or holder of an Unsecured

Claim.

                                                   7
                CLAIMS CLASSIFICATION, TREATMENT AND VOTING

                                              Class 1

               1.      Classification – Real estate tax Liens. Debtor estimates $0.00 due.

               2.      Treatment -- Payment on the Effective Date in full in Cash from the

Property Sale Proceeds of Allowed Amount of each such Claim plus interest at the applicable

statutory rate as it accrues from the Petition Date through the date of payment.

               3.      Voting – Unimpaired and deemed to have accepted the Plan.

                                              Class 2

               4.      Classification – DB Seigel LLC first mortgage on the Property. The

Debtor estimates that the amount due is $5,250,000.

               5.      Treatment – After payment of Class 1 Claims, payment on Effective Date

of available Cash from the Property Sale Proceeds up to the Allowed Amount of the Class 2

Claim plus interest at the applicable contract rate as it accrues from the Petition Date through the

date of payment.

               6.      Voting – Impaired and entitled to vote to accept or reject the Plan.

                                              Class 3

               7.      Classification – Priority Claims under Sections 507(a)(2),(3),(4),(5),(6),

and (7) of the Bankruptcy Code.. Debtor estimates $0 due.

               8.      Treatment – Payment on the Effective Date in full in Cash from the

Property Sale Proceeds of Allowed Amount of each such Claim plus interest at the applicable

statutory rate as it accrues from the Petition Date through the date of payment.

                                                 8
               9.      Voting -- Unimpaired and deemed to have accepted the Plan..

                                              Class 4

               10.     Classification – General Unsecured Claims $6,397,010, plus the Allowed

Amount of any Class 5 deficiency Claim.

               11.     Treatment – After payment of Administrative Claims, unclassified

Priority Tax Claims, Class 1, 2 and 3 Claims, Payment on the Effective Date of available Cash

from the Property Sale Proceeds up to the Allowed Amount of each Class 4 Claim plus interest

at the Legal Rate as it accrues from the Petition Date through the date of payment.

               12.     Voting – Impaired and entitled to vote to accept or reject the Plan..

                                              Class 5

               13.     Classification – Interests Holders.

               14.     Treatment – Payment on Effective Date of available Cash from the

Property Sale Proceeds after payment of Administrative Claims, unclassified Priority tax Claims,

and Class 1, 2, 3 and 4 Claims.

               15.     Voting – Impaired and entitled to vote to accept or reject the Plan.

                         UNCLASSIFIED PRIORITY TAX CLAIMS

               16.     Priority tax Claims under Sections 507(a)(8) of the Bankruptcy Code. The

Debtor estimates that the amount due by the Debtor totals approximately $0.00. The treatment

of such Claims, if any, shall be payment in Cash on the Effective Date, of Allowed Amount of

each such Claim plus interest at the applicable statutory rate as it accrues from the Petition Date

through the date of payment.

                                                 9
                               ADMINISTRATIVE EXPENSES

               17.     Allowed Administrative Expenses shall be paid in full, in cash on the

Effective Date, or the date such Administrative Expense becomes Allowed or as soon as

practicable thereafter, except to the extent that the holder of an Allowed Administrative Expense

agrees to a different treatment; provided, however, that Allowed Administrative Expenses

representing obligations incurred in the ordinary course of business or assumed by the Debtor

shall be paid in full or performed by the Debtor in the ordinary course of business or pursuant to

the terms and conditions of the particular transaction.

               18.     Unless otherwise ordered by the Bankruptcy Court, requests for payment

of Administrative Claims (except for Professional Fee Claims) must be filed and served no later

than 35 days after entry of the Confirmation Order (the “Administrative Claims Bar Date”). Any

Person that is required to file and serve a request for payment of an Administrative Claim and

fails to timely file and serve such request shall be forever barred, estopped, and enjoined from

asserting such Claim or participating in distributions under the Plan on account thereof.

Objections to requests for payment of Administrative Claims (except for Professional Fee Claims

and Administrative Claims incurred in the ordinary course of the Debtor’s business) must be

filed and served on counsel for the Debtor within thirty (30) days of the date such request for

payment has been filed.

               19.     Unless otherwise ordered by the Bankruptcy Court, and subject to notice

and a hearing under section 330 of the Bankruptcy Code, requests for payment of Professional

Fee Claims incurred through the Confirmation Date must be filed and served no later than sixty

(60) days after the Effective Date (the “Professional Fee Claims Bar Date”).


                                                 10
               20.     The Debtor shall pay from Cash in the Estate all fees payable due as of the

Effective Date pursuant to section 1930 of title 28 of the United Sates Code. Thereafter, the

Debtor shall pay from Cash in the Estate all United States Trustee quarterly fees under 28 U.S.C.

§ 1930(a)(6), plus interest due under 31 U.S.C. § 3717, on all disbursements, including plan

payments and disbursements in and outside of the ordinary course of business, until the earliest

of the entry of a final decree closing the Chapter 11 Case, dismissal of the Chapter 11 Case, or

conversion of the Chapter 11 Case to a case under chapter 7 of the Bankruptcy Code.

                              MEANS FOR IMPLEMENTATION

               21.     Source of Funds – Payments under the Plan will be made from the

proceeds of sale of the Debtor’s Property the liquidation of the Debtor’s remaining Assets, The

Property shall be sold under the Contract of Sale annexed as Exhibit “A” to the Plan, subject to

higher and better offers, as set forth in the Bidding Procedures attached to the Plan as Exhibit

“B.” Pursuant to § 1123(a)(5)(D) of the Bankruptcy Code, the Property shall be sold to the

Purchaser, free and clear of any and all liens, claims, encumbrances, interests, bills, or charges

whatsoever, other than the usual and customary utility easements, if any, appearing as of record

or as preserved in the Plan, with any such Liens, Claims, and encumbrances to attach to the

Property Sale Proceeds, and disbursed in accordance with the provisions of the Plan. The

Mortgagee shall be obligated to assign of its mortgage to Purchaser’s mortgagee, if any, in

connection with the sale of the Property under the Plan.

               22.     Sale Approval – As part of the sale under the Plan, and in order to ensure

consummation of the Plan, the Plan requires that the confirmation order contain the following

findings of fact and conclusions of law: (a) that the terms and conditions of the sale are fair and


                                                 11
reasonable, (b) that the Debtor’s sale, and the Purchaser's purchase, of the Property pursuant to

the Plan, is non-collusive, fair and reasonable and was conducted openly and in good faith, (c)

that the transfer of the Property to the Purchaser represents an arm's-length transaction and was

negotiated in good faith between the parties, (d) that the Purchaser, as transferee of the Property,

is a good faith purchaser under Bankruptcy Code § 363(m) and, as such, is entitled to the full

protection of Bankruptcy Code § 363(m), (e) the sale of the Property to the Purchaser was not

controlled by an agreement among potential purchasers, (f) that no cause of action exists against

the Purchaser or with respect to the sale of the Property to the Purchaser under Bankruptcy Code

§ 363(n), and (g) that any claims under Bankruptcy Code § 363(n) or any other claims as against

the Purchaser are hereby released, waived and discharged.

               23.     Vesting -- Except as otherwise provided in the Plan, on the Effective Date

all Assets and properties of the Estate shall vest in the Debtor free and clear of all Liens, Claims

and encumbrances and any and all liens, claims and encumbrances that have not been expressly

preserved under the Plan shall be deemed extinguished as of such date. Except as otherwise

provided herein, as of the Effective Date, all Assets of the Debtor shall be free and clear of all

Claims and Interests of Creditors, except for the obligations that are imposed under the Plan or

by a Final Order of the Bankruptcy Court.

               24.     Execution of Documents -- The Debtor shall be authorized to execute, in

the name of any necessary party, any notice of satisfaction, release or discharge of any Lien,

Claim or encumbrance not expressly preserved in the Plan and deliver such notices to any and all

federal, state and local governmental agencies or departments for filing and recordation.




                                                 12
               25.     Recording Documents -- Each and every federal, state and local

governmental agency or department shall be authorized to accept and record any and all

documents and instruments necessary, useful or appropriate to effectuate, implement and

consummate the transactions contemplated by the Plan, including, but not limited to any and all

notices of satisfaction, release or discharge of any Lien, Claim or encumbrance not expressly

preserved by the Plan, and the Confirmation Order.

               26.     Preservation of Claims -- All rights pursuant to Sections 502, 544, 545

and 546 of the Bankruptcy Code, all Avoidance Actions shall be preserved for the benefit of the

Reorganized Debtor’s estate, provided, however, that the Debtor shall have sole authority for

prosecuting any such claims.

               27.     Stamp Tax -- Under the Plan, pursuant to Bankruptcy Code §1146(c), (a)

the issuance, transfer or exchange of any securities, instruments or documents, (b) the creation of

any other Lien, mortgage, deed of trust or other security interest, (c) the making or assignment of

any lease or sublease or the making or delivery of any deed or other instrument of transfer under,

pursuant to, in furtherance of, or in connection with, the Plan, including, without limitation, any

deeds, bills of sale or assignments executed in connection with the purchase of the Property by

the Purchaser and any other transaction contemplated under the Plan or the re-vesting, transfer or

sale of any real or personal property of the Debtor pursuant to, in implementation of, or as

contemplated in the Plan, and (d) the issuance, renewal, modification or securing of indebtedness

by such means, and the making, delivery or recording of any deed or other instrument of transfer

under, in furtherance of, or in connection with, the Plan, including, without limitation, the

Confirmation Order, shall not be subject any applicable document recording tax, stamp tax,


                                                 13
conveyance fee or other similar tax, mortgage tax, real estate transfer tax, or other similar tax or

governmental assessment.

               28.     Release of Liens – Except as otherwise provided for in the Plan, (a) each

holder of a Secured Claim, shall on the Effective Date (x) turn over and release to the Debtor any

and all collateral that secures or purportedly secures such Claim, as pertains to the Property or

such Lien shall automatically, and without further action by the Debtor be deemed released, and

(y) execute such documents and instruments as the Debtor requests to evidence such Claim

holder's release of such property or Lien.

                             MANAGEMENT OF THE DEBTOR

               29.     The Debtor is managed by GC Realty Advisors, by David Goldwasser.

Post-confirmation management shall remain unchanged.

                              DISTRIBUTIONS TO CREDITORS

               30.     The Debtor shall be disbursing agent under the Plan without a bond. On

the initial distribution date and on each distribution date as may thereafter be necessary, the

Debtor shall maintain an Disputed Claim Reserve for the holders of Disputed Claims as of such

date in a sum not less than the amount required to pay each such Disputed Claim if such Claim

was Allowed in full. To the extent that a Disputed Claim becomes an Allowed Claim, the

distributions reserved for such Allowed Claim shall be released from the Disputed Claim

Reserve and paid to the holder of such Allowed Claim. After all the amounts of all Disputed

Claims have been fixed, the balance of the Disputed Claim Reserve shall thereafter be paid in

accordance with the Plan.



                                                 14
                                 EXECUTORY CONTRACTS

               31.     The Contract of Sale shall be assumed under the Plan, subject to higher

and better offers as set forth in the Means for Implementation section herein. Except for other

executory contracts and unexpired leases the Debtor assumes before the Confirmation Date, all

unexpired leases and executory contracts shall be deemed rejected under the Plan. In the event

of a rejection which results in damages a proof of claim for such damages must be filed by the

damaged party with the Court within sixty (60) days after the rejection date. All Allowed Claims

arising from the rejection of any Executory Contract or unexpired lease shall be treated as

Unsecured Claims. Any Claim arising from the rejection of any Executory Contract or

unexpired lease not filed with the Court within the time period provided herein shall be deemed

discharged and shall not be entitled to participate in any distribution under the Plan.

                              RETENTION OF JURISDICTION

               32.     Retention of Jurisdiction. The Court shall have jurisdiction over all

matters arising under, arising in, or relating to the Debtor’s Bankruptcy Case including, but not

limited to, proceedings:

           •   To consider any modification of the Plan under Section 1127 of the
               Bankruptcy Code;

           •   To hear and determine all Claims, controversies, suits and disputes against
               the Debtor to the full extent permitted under 28 U.S.C. §§ 1334 and 157;

           •   To hear, determine and enforce all Claims and Causes of Action which
               may exist on behalf of the Debtor or the Debtor’s Estate, including, but
               not limited to, any right of the Debtor or the Debtor’s Estate to recover
               assets pursuant to the provisions of the Bankruptcy Code;




                                                 15
           •   To hear and determine all requests for compensation and/or
               reimbursement of expenses which may be made;

           •   To value assets of the Estate.

           •   To enforce the Confirmation Order, the final decree, and all injunctions
               therein;

           •   To enter an order concluding and terminating the Bankruptcy Case;

           •   To correct any defect, cure any omission, or reconcile any inconsistency in
               the Plan, or the Confirmation Order;

           •   To determine all questions and disputes regarding title to the assets of the
               Debtor.

           •   To re-examine Claims which may have been Allowed or disallowed for
               purposes of voting, and to determine objections which may be filed to any
               Claims.

                                   GENERAL PROVISIONS

               33.     Headings. The headings in the Plan are for convenience of reference only

and shall not limit or otherwise affect the meaning of the Plan.

               34.     Calculation of Time Periods. Bankruptcy Rule 9006 is incorporated

herein for purposes of calculating the dates set forth herein.

               35.     Other Actions. Nothing contained herein shall prevent the Debtor,

Interest Holders, or Creditors from taking such actions as may be necessary to consummate the

Plan, although such actions may not specifically be provided for within the Plan.

               36.     Modification of Plan. The Debtor may seek amendments or

modifications to the Plan in accordance with Section 1127 of the Bankruptcy Code at any time

prior to the Confirmation Date. After the Confirmation Date, the Debtor may seek to remedy
                                                 16
any defect or omission or reconcile any inconsistencies in the Plan or in the Confirmation Order,

in such manner as may be necessary to carry out the purposes and intent of the Plan

                               INJUNCTION AND DISCHARGE

               37.     Injunction. The confirmation of this Plan shall constitute an injunction of

the Court against the commencement or continuation of any action, the employment of process,

or any act, to collect, recover or offset from the Debtor or its property or properties, any

obligation or debt except pursuant to the terms of the Plan.

               38.     Discharge. On the Effective Date, except as otherwise expressly provided

in this Plan or the Confirmation Order, the Plan shall: (i) discharge the Debtor and any of its

Assets from all Claims, demands, liabilities and other debts that arose on or before the Effective

Date, including, without limitation, all debts of the kind specified in section 502 of the

Bankruptcy Code, whether or not (A) a proof of Claim based on such debt is filed or deemed

filed pursuant to section 501 of the Bankruptcy Code, (B) a Claim based on such debt is Allowed

pursuant to section 502 of the Bankruptcy Code, (C) a Claim based on such debt is or has been

disallowed by order of the Bankruptcy Court, or (D) the holder of a Claim based on such debt

has accepted this Plan; and (ii) preclude all entities from asserting against the Debtor or any of its

Assets any other or further Claims based upon any act or omission, transaction or other activity

of any kind or nature that occurred prior to the Effective Date, all pursuant to sections 524 and

1141 of the Bankruptcy Code. The discharge provided in this provision shall void any judgment

obtained against the Debtor at any time, to the extent that such judgment relates to a discharged

Claim. The Debtor shall be discharged from any Claims and agreements related to debts that




                                                 17
arose on or before the Effective Date and such debts, Claims and agreements are deemed

restructured and new as set forth in the Plan.




                                                 18
                                    CLOSING THE CASE

              39.     Upon substantial consummation, the Debtor may move for a final decree

to close the Bankruptcy Case and to request such other orders as may be just.

Dated: New York, New York
       August 27, 2019

                                            232 Seigel Acquisition LLC


                                     By:    s/ GC Realty Advisors, by David Goldwasser


                                            BACKENROTH FRANKEL & KRINSKY, LLP
                                            Attorneys for Debtor


                                     By:    s/Mark A. Frankel
                                            800 Third Avenue
                                            New York, New York 10022
                                            (212) 593-1100




                                               19
                                    EXHIBIT A TO PLAN

                         BIDDING AND AUCTION PROCEDURES

        These Terms and Conditions of Sale are promulgated in connection with the auction sale
(the "Sale") of the real property located at 232 Seigel Street, Brooklyn, New York (the
“Property”).

Time and Place of Sale: The Sale will be held on ______________________, 2020 at ____ __
m. at the offices of Backenroth Frankel & Krinsky, LLP, 800 Third Avenue New York, New
York 10022.

Sale Pursuant to Chapter 11 Plan: The Seller of the Property is 232 Seigel Acquisition LLC (the
"Debtor"). The sale shall be conducted pursuant to Bankruptcy Code section 363 and the
Chapter 11 Plan of Reorganization (the “Plan”) proposed by the Debtor as the Plan proponent
(“Proponent”).

Sale free and Clear of Liens: The Sale of the Property shall be conducted pursuant to the
Proponent’s Plan of Reorganization free and clear of liens, claims, and encumbrances, with any
such liens, claims and encumbrances to attach to the sale proceeds, and disbursed under the Plan.

Qualification to Bid: In order to be qualified to bid on the Property, within seven days prior to
the commencement of the Sale, each prospective bidder must deliver to the Proponent (a) a bank
check in the amount of 10% of its opening bid (the "Qualifying Deposit") payable to
"Backenroth Frankel & Krinsky, LLC, as Attorneys” (b) evidence reasonably demonstrating
such bidder’s ability to consummate a sale on the terms proposed, and (c) a written offer to
purchase substantially in the form annexed hereto. No later than one business day before the
Sale, each bidder will be notified by the Proponent as to whether the Proponent deems such
bidder qualified to bid at the Sale.

Bidding: Bidding shall be conducted openly at the Sale. The opening bid shall be $18,000,000
($18,000,000). Minimum bidding increments shall be $50,000 ($50,000).

Successful Bidder Additional Deposit: At the Sale, once a bidder is determined to have made the
highest or best bid for the Property at the Sale (the "Successful Bidder"), bidding shall be
deemed closed and no additional bids will be considered. Within one business day after the
Successful Bidder is determined, the Successful Bidder shall be required to increase the
Qualifying Deposit to an amount equal to ten percent of the winning bid, which amount shall
serve as a good faith deposit against payment of the Purchase Price. At the conclusion of the
Sale, the Proponent's counsel will return the Qualifying Deposits to all other bidders.

Sale Approval Hearing: A hearing will be conducted by the Bankruptcy Court on approval of
the sale on the ___ day of _________________, 2020 at _____________, at the United States
Bankruptcy Court, 300 Quarropas Street, White Plains, NY 10601−5008.
                                                1
Sale Approval Order: the sale approval order shall approve the Sale, and in connection
therewith, shall contain the following findings of fact and conclusions of law: (a) that the Terms
and Conditions of the Sale are fair and reasonable, (b) that the Sale and the Purchaser's purchase,
of the Property pursuant to the Plan, is non-collusive, fair and reasonable and was conducted
openly and in good faith, (c) that the transfer of the Property to the Purchaser represents an
arm's-length transaction and was negotiated in good faith between the parties, (d) that the
Purchaser, as transferee of the Property, is a good faith Purchaser under Bankruptcy Code §
363(m) and, as such, is entitled to the full protection of Bankruptcy Code § 363(m), (e) the sale
of the Property to the Purchaser was not controlled by an agreement among potential purchasers,
(f) that no cause of action exists against the Purchaser or with respect to the sale of the Property
to the Purchaser under Bankruptcy Code § 363(n), and (g) that any claims under Bankruptcy
Code § 363(n) or any other claims as against the Purchaser are hereby released, waived and
discharged.

Closing: The Successful Bidder must pay the balance of the Purchase Price for the Property (the
difference between the amount of the successful bid and the Qualifying Deposit) to the
Proponent, by bank check, or wire transfer at the closing of title to the Property (the "Closing").
The Successful Bidder must close title to the Property at a date that is no more than thirty (30)
days after the Order by the Bankruptcy Court is entered, TIME BEING OF THE ESSENCE as to
the Successful Bidder, although such date may be extended solely by the Proponent.

Transfer Tax: Under the Plan, pursuant to section 1146(c) Bankruptcy Code, (a) the issuance,
transfer or exchange of any securities, instruments or documents, (b) the creation of any other
Lien, mortgage, deed of trust or other security interest, (c) the making or assignment of any lease
or sublease or the making or delivery of any deed or other instrument of transfer under, pursuant
to, in furtherance of, or in connection with, the Plan, including, without limitation, any deeds,
bills of sale or assignments executed in connection with the purchase of the Property by the
Purchaser and any other transaction contemplated under the Plan or the re-vesting, transfer or
sale of any real or personal property of the Debtor pursuant to, in implementation of, or as
contemplated in the Plan, and (d) the issuance, renewal, modification or securing of indebtedness
by such means, and the making, delivery or recording of any deed or other instrument of transfer
under, in furtherance of, or in connection with, the Plan, including, without limitation, the
Confirmation Order, shall not be subject any applicable document recording tax, stamp tax,
conveyance fee or other similar tax, mortgage tax, real estate transfer tax, or other similar tax or
governmental assessment including without limitation New York State Documentary Tax.

Damages for Failure to Close: Time is of the Essence as Against the Successful Bidder and the
failure of the Successful Bidder to either timely pay the additional Qualifying Deposit or timely
close for any reason whatsoever (except as otherwise provided below) including its failure to pay
the balance of the Purchase Price on the Closing Date, will result in the Proponent retaining the
deposit as liquidated damages and the termination of the Successful Bidder's right to acquire the
Property. The Successful Bidder shall be obligated to close title to the Property and there is no
contingency of any kind or nature that will permit the Successful Bidder to cancel or avoid its
obligation other than the Proponent’s inability to deliver bargain and sale deeds to the Property.

                                                 2
Expenses incurred by the Successful Bidder, or any competing bidder relating to any due
diligence, such as obtaining title reports or environmental inspections, shall be the sole
responsibility of such bidder, and under no circumstances shall the Proponent or the Proponent's
professionals be responsible for, or pay, such expenses.

Backup Bidder: In the event that the Successful Bidder for the Property fails to tender the
payment of the balance of the Purchase Price on the Closing Date, or otherwise perform any of
its obligations under these Terms and Conditions of Sale, the Proponent, at its sole option, shall
be authorized to sell the Property to the Second Highest Bidder without any further notice
without giving credit for the Deposit forfeited by the Successful Bidder, and upon such other
terms and conditions as the Proponent deems appropriate. Should the Second Highest Bidder
fail to close on the Property, within such time as the parties may agree but not to exceed thirty
(30) days after notice from the Proponent to the Second Highest Bidder, the Proponent shall be
authorized to sell the Property to the next highest or best bidder, without the necessity of any
further notice. All bidders will be bound by these Terms and Conditions of Sale, including,
without limitation, those items set forth in the paragraphs above, except that the Second Highest
Bidder must close within thirty (30) days of notification that his bid is accepted. TIME IS OF
THE ESSENCE.

No Representations: the Debtor and the Debtor’s professionals have not made and do not make
any representations as to the physical condition, rents, leases, expenses, operations, value of the
land or buildings thereon, or any other matter or thing affecting or related to the Property or the
Sale, which might be pertinent to the purchase of the Property, including, without limitation, (i)
the current or future real estate tax liability, assessment or valuation of the Property; (ii) the
potential qualification of the Property for any and all benefits conferred by or available under
federal, state or municipal laws, whether for subsidies, special real estate tax treatment,
insurance, mortgages, or any other benefits, whether similar or dissimilar to those enumerated;
(iii) the compliance or non-compliance of the Property, in its current or any future state, with
applicable present or future zoning ordinances or other land use law or regulation, or the ability
to obtain a change in the zoning or use, or a variance in respect to the Property; (iv) the
availability of any financing for the purchase, alteration, rehabilitation or operation of the
Property from any source, including, but not limited to, any state, city or federal government or
institutional lender; (v) the current or future use of the Property; (vi) the present and future
condition and operating state of any and all machinery or equipment on the Property and the
present or future structural and physical condition of any building thereon or its suitability for
rehabilitation or renovation; (vii) the ownership or state of title of any personal property on the
Property; (viii) the presence or absence of any laws, ordinances, rules, rent regulations, or other
regulations of any governmental authority, agency or board and any violations thereof; (ix) any
present or future issues concerning subdivision or non-subdivision of the Property; or (x) the
compliance or non-compliance with environmental laws and the presence or absence of
underground fuel storage tanks, any asbestos or other hazardous materials anywhere on the
Property. Each bidder shall be deemed to have agreed and acknowledged that no such
representations have been made. The Proponent is not liable or bound in any manner by
expressed or implied warranties, guaranties, promises, statements, representations or information
pertaining to the Property, made or furnished by the Proponent or any real estate broker agent,

                                                 3
employee, servant or other person or professional representing or purporting to represent the
Proponent unless such warranties, guaranties, promises, statements, representations or
information are expressly and specifically set forth in writing by the Proponent. For the
avoidance of doubt, neither the Debtor nor the Debtor’s professionals are authorized to provide
any such warranties, guaranties, promises, statements, representations or information.

As Is Sale: The Property is being sold free and clear of all liens, claims, and encumbrances, with
any such liens, claims and encumbrances to attach to the net proceeds of sale after deduction of
any expenses of sale. Furthermore, the Property is being sold "AS IS", "WHERE IS" "WITH
ALL FAULTS", without any representations, covenants, guarantees or warranties of any kind or
nature whatsoever and subject to, among other things, (a) any state of facts that an accurate
survey may show; (b) any covenants, restrictions and easements of record; (c) any state of facts a
physical inspection may show; (d) any building or zoning ordinances or other applicable
municipal regulations and violations thereof; and (e) environmental conditions, including,
without limitation, the Property’s compliance (or lack of compliance) with environmental laws
and the presence or absence of underground fuel storage tanks, any hazardous materials or
asbestos anywhere on the Property. By delivering their respective Qualifying Deposits, each
bidder is deemed to have acknowledged that it has had the opportunity to review and inspect the
Property, the state of title thereof and laws, rules and regulations applicable thereto, and will rely
solely thereon and on its own independent investigations and inspections of the Property in
making its bid. Neither the Proponent nor any of its representatives make any representations or
warrantees with respect to the permissible uses of the Property, including but not limited to, the
zoning of the Property. All bidders are deemed to have acknowledged that they have conducted
their own due diligence in connection with the Property, and are not relying on any information
provided by the Proponent or Proponent’s professionals.

Deed: The Proponent shall convey the Property by delivery of a bargain and sale deed without
covenants against grantor’s acts.

Broker: Neither the Proponent nor the Proponent’s professionals are liable or responsible for the
payment of fees of any broker retained by the Purchaser.

Conduct of Sale: These Terms and Conditions of Sale will be read into the record, or specifically
incorporated by reference, at the Sale of the Property. By making a bid for the Property, all
bidders will be required to acknowledge these Terms and Conditions of Sale and agree to be
bound by them.

Failure to Close: If the Proponent is unable to deliver title to the Property in accordance with
these Terms and Conditions of Sale for any reason whatsoever or in the event that the
Bankruptcy Court refuses to confirm the Proponent’s Chapter 11 plan or approve the sale of the
Property pursuant to Section 363 of the Bankruptcy Code, the Proponent's only obligation will be
to refund the Deposit, together with interest earned thereon, if any, to the Successful Bidder, and
upon such refund, the Successful Bidder will have no claim or recourse against the Proponent or
the Proponent’s professionals.


                                                  4
Right to Withdraw Sale: The Proponent reserves its right to withdraw the Property from the
Sale, either prior or subsequent to the Sale, for any reasonable reason, as the Proponent deems
necessary or appropriate.

Plan Confirmation: The Sale of the Property is subject to confirmation of the Proponent’s Plan
and approval by the Bankruptcy Court.

Breakup Fee: None

Bankruptcy Court Jurisdiction: The Bankruptcy Court shall determine any disputes concerning
the Sale of the Property. By participating in the Sale, all bidders consent to the jurisdiction of the
Bankruptcy Court to determine such disputes under the Debtor’s pending case.




                                                  5
       CONTRACT dated as of the ____ day of _______________, 2020 (this “Contract”) ,
between 232 Seigel Acquisition LLC ( “Seller” or “Debtor”) and ________________________
having an address at _______________________________ _________________________
(“Purchaser”).

       Seller and Purchaser hereby covenant and agree as follows:

1. Sale of Property

         Paragraph 1.01. Seller shall sell or cause to be sold to Purchaser, and Purchaser shall
purchase, at the price and upon the terms and conditions set forth in this Contract: the real
property located at 232 Seigel Street, Brooklyn, New York (the “Property”). The sale of the
Property includes (a) all of its appurtenances, including any estate, right, title, interest, property,
claim and demand of Seller in and to all streets, alleys, rights-of-way, sidewalks, easements, any
adjoining gores or strips of land and utility lines or agreements, including, without limitation, all
development rights and “air rights”; (b) all improvements, buildings and structures located on or
at the Property and the facilities located thereon, and any apparatus, equipment, appliances and
fixtures incorporated therein and used exclusively in connection with the operation and
occupancy thereof; (c) all plans, specifications, budgets, schedules, surveys, drawings, reports
and governmental applications, permits, approvals and licenses issued by any federal, state or
local governmental authority or agency pertaining to the ownership, operation, maintenance,
development, construction or use of the Property (collectively, the “Plans and Permits”); and (d)
all of its rights and licenses in and to use the Plans and Permits.

       Paragraph 1.02. Purchaser acknowledges that the Sale shall be conducted pursuant to an
Order of the United States Bankruptcy Court for the Southern District of New York (hereinafter
the “Bankruptcy Court”) in Case No. 20-22845, entitled “Bidding and Auction Procedures”
(hereinafter the “Bidding Procedures”) which was approved by the Bankruptcy Court on
_______________________ and is deemed annexed to this Contract.

       Paragraph 1.03. Purchaser acknowledges that this sale is subject to and governed by (1)
the Orders of the Bankruptcy Court, (2) the provisions of the United States Bankruptcy Code
(hereinafter the “Code”), (3) the laws of the State of New York, to the extent they do not conflict
with (1) and (2), above, and (4) the Bidding and Auction Procedures approved pursuant to the
motion of the Seller.




                                                   1
2. Purchase Price, Acceptable Funds

        Paragraph 2.01. The purchase price (“Purchase Price”) to be paid by Purchaser to Seller
for the Property is (               ) Dollars or such other bid by the Purchaser approved by the
Bankruptcy Court, payable as follows:

                (A) on the signing of this Contract, by Purchaser’s check payable to the Escrowee
(as hereinafter defined), subject to collection, the receipt of which is hereby acknowledged, to be
held in escrow pursuant to Bidding Procedures as defined in Article 3 hereof (the “Down
Payment”).
                (B) THIS CONTRACT IS “ALL CASH” AS KNOWN IN THE COMMON
PARLANCE. PURCHASER’S OBLIGATIONS UNDER THIS CONTRACT ARE NOT
CONDITIONED UPON PURCHASER’S ABILITY TO SECURE FINANCING OF ANY
KIND OR NATURE.

               (C) The balance at Closing (as hereinafter defined) in accordance with Section
2.02 hereof (the “Cash Balance”)

        Paragraph 2.02. All monies payable under this Contract, unless otherwise specified
herein, shall be paid by (a) certified checks of Purchaser drawn on any federally insured bank,
savings bank, trust company or savings and loan association having a banking office in the City
of New York; (b) official bank checks drawn by any such banking institution, payable to the
order of Seller (or as Seller shall direct) and bearing no endorsements; or (c) wire transfer of
immediately available federal funds. Attorney’s Escrow Checks of Purchaser payable to the
order of Seller (or as Seller directs) up to the amount of $1,000.00 in the aggregate shall be
acceptable for sums other than the Purchase Price payable to Seller at Closing.

3. Escrow of Down Payment

        Paragraph 3.01. (a) The Down Payment shall be paid by check or checks drawn to the
order of and delivered to Backenroth Frankel & Krinsky LLP (“Escrowee”). The Escrowee shall
hold the Down Payment in escrow in a non-interest-bearing IOLA Account until the Closing or
sooner termination of this Contract and shall pay over or apply the Down Payment in accordance
with the terms of this section. At the Closing, the Down Payment shall be paid by Escrowee in
accordance with Bidding Procedures. If for any reason the Closing does not occur and either
party makes a written demand upon Escrowee for payment of such amount, Escrowee shall give
written notice to the other party of such demand. If Escrowee does not receive a written
objection from the other party to the proposed payment within 10 business days after the giving
of such notice, Escrowee is hereby authorized to make such payment. If Escrowee does receive
such written objection within such 10-day period or if for any other reason Escrowee in good
faith shall elect not to make such payment, Escrowee shall continue to hold such amount until
otherwise directed by written instructions from the parties to this Contract or pursuant to an order
of the Bankruptcy Court. However, Escrowee shall have the right at any time to deposit the
escrowed proceeds and interest, if any, thereon, with the clerk of the Bankruptcy Court.
Escrowee shall give written notice of such deposit to Seller and Purchaser. Upon such deposit

                                                 2
Escrowee shall be relieved and discharged of all further obligations and responsibilities
hereunder.

        (b) The parties acknowledge that Escrowee is acting solely as a stakeholder at their
request and for their convenience, that Escrowee shall not be deemed to be the agent of either of
the parties, and that Escrowee shall not be liable to either of the parties for any act or omission
on its part unless taken or suffered in bad faith, in willful disregard of this Contract or involving
gross negligence. Seller and Purchaser shall jointly and severally indemnify and hold Escrowee
harmless from and against all costs, claims and expenses, including reasonable attorneys’ fees,
incurred in connection with the performance of Escrowee’s duties hereunder, except with respect
to actions or omissions taken or suffered by Escrowee in bad faith, in willful disregard of this
Contractor involving gross negligence on the part of the Escrowee.

        (c) Escrowee or any member of its firm shall be permitted to act as counsel for the Seller
in any dispute as to the disbursement of the Down Payment or any other dispute between the
parties whether or not Escrowee is in possession of the Down Payment and continues to act as
Escrowee.

        (d) Escrowee acknowledges receipt of the Down Payment by certified, bank check
subject to collection or wire transmission and Escrowee’s agreement to these provisions by
signing in the place indicated on the signature page of this contact.

4. The Closing

         Paragraph 4.01. The conveyance of title to the Property by the Seller to Purchaser, and
payment of the Cash Balance by Purchaser shall take place __________________ days
following the entry of an Order approving the Contract and the transaction embodied therein if
that is a business day, and if not, the following business day (the “Closing”). The Closing is to be
held at the office of the Escrowee, or such other location as designated by the Seller within the
Southern or Eastern District of New York. Time is of the essence with respect to Purchaser's
obligations to close title in accordance with this Contract on or before the Closing date.

5. Acknowledgments and Representations of Purchaser

       Purchaser acknowledges and represents that:

         Paragraph 5.01. Purchaser has inspected the Property, made all appropriate inquiries into
the previous ownership and uses of the Property, is fully familiar with the physical condition and
state of repair thereof, and shall accept the Property “as is” and in their present condition,
including, without limitation, the environmental conditions as reflected in the Terms of Sale
annexed hereto, without any reduction of the Purchase Price for any change in such condition by
any reason thereof subsequent to the date of this Contract. The Terms of Sale set forth
conditions which Purchaser agrees to accept, including any covenant, easement, and/or deed
restriction, and any other future obligation relating thereto.


                                                  3
        Paragraph 5.02. Before entering into this Contract, Purchaser has made such examination
of the Property, the physical condition and state of repair thereof including the environmental
conditions. Purchaser acknowledges that it is an experienced real estate owner/operator and is
relying solely on its own expertise and investigations and inspections in entering into this
Contract and has not been induced by and has not relied upon any representations, warranties, or
statements, whether express or implied, made by Seller or any agent, employee, or other
representative of Seller or by any other person representing or purporting to represent Seller or
Proponent, which are not expressly set forth in this Contract, whether or not any such
representations, warranties or statements were made in writing or orally.

        Paragraph 5.03. In the event of any default by the Purchaser in the terms of this Contract,
the damages which are due to the Seller, by reason of said default, shall be deemed liquidated in
the amount of the Down Payment, as Seller’s sole remedy, it being agreed that Seller’s damages
in case of such default might be impossible to ascertain with mathematical precision and that the
Down Payment constitutes a fair and reasonable amount of damages under the circumstances and
is not a penalty.

        Paragraph 5.04. Purchaser represents that (a) it has the legal power, right and authority to
enter into this Agreement and to consummate the transactions contemplated hereby and that all
requisite action has been taken by Purchaser in connection with the entering into this Contract
and the consummation of the transactions contemplated hereby; (b) this Contract and all
documents required hereby to be executed by Purchaser are and will be valid, legally binding
obligations of and enforceable against Purchaser in accordance with their terms (c) Purchaser,
and all direct or indirect beneficial owners of Purchaser, are in compliance with all applicable
laws, statutes, rules and regulations of any federal, state or local governmental authority in the
United States of America, including the requirements of Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar requirements contained in the rules
and regulations of the Office of Foreign Asset Control, Department of the Treasury (“OFAC”)
and in any related enabling legislation or other Executive Orders (collectively, the “Orders”).
Neither Purchaser nor any of the direct or indirect beneficial owners of Purchaser (i) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by OFAC pursuant to
the Order and/or on any other list of terrorists or terrorist organizations maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”) or is owned or controlled by, or acts for or on behalf
of, any Person on the Lists or who has been determined by competent authority to be subject to
the prohibitions contained in the Orders; (ii) has been arrested for money laundering or for
predicate crimes to money laundering, convicted or pled nolo contendere to charges involving
money laundering or predicate crimes to money laundering; or (iii) has been determined by
competent authority to be subject to the prohibitions contained in the Orders; (iv) is owned or
controlled by, nor acts for or on behalf of, any natural person or entity (a “Person”) on the Lists
or any other Person who has been determined by competent authority to be subject to the
prohibitions contained in the Orders; (v) will transfer or permit the transfer of any interest in
Purchaser or such parties to any Person who is, or whose beneficial owners are, listed on the
Lists; or (vi) will assign this Agreement or any interest herein, to any Person who is listed on the
Lists or who is engaged in illegal activities.

                                                 4
6. Destruction, Damage or Condemnation

          Paragraph 6.01. The provisions of Section 5-1311 of the General Obligations Law shall
not apply to the sale and purchase provided for in this Contract and Purchaser agrees to close
title to the Property regardless of any destruction, damage or condemnation that occurs after the
execution and delivery of this Contract.

7. Seller’s Closing Obligations

        At the closing, Seller shall execute and/or deliver or cause to be executed and/or
delivered to Purchaser the following:

       Paragraph 7.01. A bargain and sale deed without covenants against grantor’s acts,
executed by the Seller in proper form for recording so as to convey to Purchaser the fee title to
the Property, subject to recorded encumbrances and the other conditions of this Contract.

        Paragraph 7.02. All required New York City and State transfer tax returns executed by
the Seller to be issued at the Closing and delivered to the representative of Purchaser’s title
company for delivery to the appropriate public officers promptly after the Closing.

        Paragraph 7.03. The right to possession of the Property in condition required by this
Contract, subject to the provisions hereinabove and to the provisions of the Code and the laws of
the State of New York governing the rights to possession upon the conveyance of the deed
subject to any Order of the Bankruptcy Court and the Bidding Procedures. Seller shall not be
obligated to bring any motion or proceeding for the purpose of obtaining possession of any part
of the Property, or to remove any tenant or occupant therefrom after delivery of the Deed.

       Paragraph 7.04. Any other documents required by this Contract or by law to be delivered
by Seller to consummate this transaction.

8. Purchaser’s Closing Obligations

       At the Closing, Purchaser shall execute and/or deliver:

       Paragraph 8.01. The Cash Balance to the Seller.

        Paragraph 8.02. All required New York City and State transfer tax returns, and cause all
such returns to be issued at the Closing and delivered to the representative of Purchaser’s title
company for delivery to the appropriate public officers promptly after the Closing. Purchaser
will pay any and all applicable transfer taxes and recording fees.

       Paragraph 8.03. Any other documents required by this Contract or by law or reasonably
required by Seller to be executed and/or delivered by Purchaser to consummate this transaction.


                                                 5
9. Apportionments

       Paragraph 9.01. The parties specifically acknowledge that there shall be no
apportionments made as of the date of Closing, whether for taxes, water or sewer charges,
emergency repair liens, assessments, rents, fuel, or any other matters relating hereto.

10. Objections to Sale

         Paragraph 10.01. This Contract shall automatically terminate if the Court rejects the Sale
or if Seller shall be unable to cause title to the Property to be conveyed to Purchaser at the
Closing Date or any adjournments thereof in accordance with the provisions of this Contract and
the Bidding Procedures. Purchaser nevertheless may elect either (i) to accept such title as Seller
may be able to convey, but without any abatement of or other credit to the Purchase Price or
liability on the part of Seller; or (ii) to terminate this Contract. The sole liability of Seller shall be
to refund the Down Payment and interest thereon, if any, to the Purchaser and this Contract shall
be null and void and the parties hereto shall be relieved of all further obligations and liability.
Seller shall not be required to bring any action or proceeding or to incur any expense to cure any
title defect or to enable Seller otherwise to comply with the provisions of this Contract, except as
may otherwise be provided in this Contract.

        Paragraph 10.02. Purchaser shall take title to the Property “as is” and subject to: any state
of facts an accurate survey may show; encroachments, covenants, easements, and restrictions of
record, if any; violations, fines, penalties, zoning regulations, and ordinances of the City of New
York. Purchaser is aware of and agrees to the Terms of Sale which are attached to this Contract
and which are incorporated in this Contract by this reference as though fully set forth herein at
length.

11. Notices

        Paragraph 11.01. All notices under this Contract shall be in writing and shall be delivered
personally, by nationally recognized overnight courier, addressed to Seller’s attorney at the
address set forth below, and to Purchaser addressed to Purchaser’s attorney at the address set
forth below.

Seller’s Attorney: Backenroth Frankel & Krinsky, LLP, 800 Third Avenue, New York, New
York 10022.

Purchaser’s Attorney:

12. Limitations on Survival of Representations, Warranties, Covenants and other Obligations

        Paragraph 12.01. Except as otherwise expressly set forth in this Contract, no
representations, warranties, covenants or other obligations of Seller and/or Purchaser set forth
herein shall survive the Closing except as specifically provided to survive, and no action based


                                                    6
thereon shall be commenced after the Closing except as to such representations specifically
provided to survive.

        Paragraph 12.02. The delivery of the deed by the Seller and the acceptance thereof by
Purchaser shall be deemed the full performance and discharge of every obligation on the part of
Seller to be performed hereunder, except those obligations, if any, of Seller which are expressly
stated in this Contract to survive.

13. Assignment of Contract

        Paragraph 13.01. Purchaser shall not assign this Contract or its rights hereunder without
the prior written consent of the Proponent, whose consent will not be unreasonably withheld or
delayed. Additionally, Purchaser may assign its rights under this Contract, but only immediately
before the Closing and only simultaneously with the payment of the Cash Balance, to any wholly
owned subsidiary of Purchaser, or to any entity in which Purchaser, or its principals, has an
equity interest of at least fifty-one (51%) percent and control of management (a “Controlled
Entity”), upon appropriate proof of same delivered to Proponent. Any purported assignment
without Proponent’s consent or that is not to a Controlled Entity with proof of such relationship
given to Proponent shall be void. Any sale, transfer or assignment of any interests in Purchaser
will be deemed an assignment of this Contract and is subject to the same conditions as an
assignment of this Contract. Nevertheless, an assignment of Purchaser’s rights under this
Contract, if and when consented to by Proponent, shall not be effective unless and until an
executed counterpart of the instrument of assignment and of an assumption agreement by the
assignee shall have been delivered to Seller.

       Paragraph 13.02. Seller shall assign pending tax certiorari actions, if any, to Purchaser
without any representations or warranties, and without any further obligation of Seller, except to
execute such documents as may be necessary to effectuate such assignment.

14. Miscellaneous Provisions

     Paragraph 14.01 THE PROVISIONS OF THE BIDDING PROCEDURES AND THE
ORDERS OF THE COURT ARE A PART OF THIS CONTRACT. ANY CONFLICT WITH
SUCH IN THIS CONTRACT WILL NOT BE DEEMED TO AMEND OR ALTER SAID
PROCEDURES OR ORDERS.

        Paragraph 14.02. Subject to the provisions of Paragraph 14.01, this Contract embodies
and constitutes the entire understanding between the parties with respect to the transaction
contemplated hereby, and all prior agreements, understandings, representations and statements,
oral or written, are merged into this Contract. Neither this Contract nor any provision hereof may
be waived, modified, amended, discharged, or terminated except by an instrument signed by the
party against whom the enforcement of such waiver, modification, amendment, discharge, or
termination is sought, and then only to the extent set forth in such instrument.



                                                7
       Paragraph 14.03. This Contract shall be governed by, and construed in accordance with,
the Bankruptcy Code and the Orders of the Bankruptcy Court and, where it does not conflict
with the Bankruptcy Code or any Order of the Bankruptcy Court, the laws of the State of New
York. The Bankruptcy Court shall have the exclusive jurisdiction to determine any disputes
concerning the sale of the Property or any other matters under this Contract.

       Paragraph 14.04. The captions in this Contract are inserted for convenience or reference
only and in no way define, describe, or limit the scope or intent of this Contract or any of the
provisions hereof.

        Paragraph 14.05. This Contract shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs or successors and permitted assigns.

        Paragraph 14.06. This Contract shall not be binding or effective until properly executed
and delivered by Seller and Purchaser, together with all amounts required to be paid pursuant to
2.0l (A) hereto. This Contract may be executed in counterparts each of which will constitute an
original and all of which, when taken together, will constitute one and the same agreement. A
signed counterpart of this Contract delivered by electronic transmission will be treated as an
original.

        Paragraph 14.07. As used in this Contract, the masculine shall include the feminine and
neuter, the singular shall include the plural, and the plural shall include the singular, as the
context may require.

       Paragraph 14.08. Subject to Paragraph 14.01, if the provisions of any schedule or rider to
this Contract are inconsistent with the provisions of this Contract, the provisions of such
schedule or rider shall prevail.

        IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the date
first above written.

 Seller:                                            Purchaser:


 By: ___________________________                    By: ___________________________
        Name:                                              Name:
        Title:                                             Title:




                                                8
Backenroth Frankel & Krinsky, LLP,
Escrowee:



By: ___________________________
       Name:
       Title:




                                     9
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                         Chapter 11

        232 Seigel Acquisition LLC,                           Case No. 20-22845


         Debtor.
----------------------------------------------------------x
                                             NOTICE OF SALE

                PLEASE TAKE NOTICE, that upon the application of 232 Seigel Acquisition
LLC (“Debtor”), the real property located at 232 Seigel Street, Brooklyn, New York (the
“Property”) shall be sold to the highest bidder at an auction sale to be conducted on
___________, 2020 at ______________ at the offices of Backenroth Frankel & Krinsky, LLP,
800 Third Avenue, New York, New York 10022. The Property shall be sold "as is." Bidding
shall be limited to all cash offers, and the minimum opening bid shall be $18,000,000, and
bidding shall be increments of $50,000. All prospective bidders shall be required to deposit
$$1,000,000 (the “Deposit”) in escrow with the undersigned by bank check or wire deposit on or
before ___________, 2020 at 5:00 p.m. Subject to approval at a hearing ("Hearing") to be held
on ___________________ at _______ __.m. before the Honorable Robert D. Drain at the United
States Bankruptcy Court, 300 Quarropas Street, White Plains, NY 10601−5008, the highest
bidder shall be the purchaser (the "Purchaser") of the Property, free and clear of all liens, claims
and encumbrances, with any such liens, claims and encumbrances to attach to the proceeds of
sale. The Deposit shall be non-refundable. In the event the Purchaser closes on or before
__________________ after the entry of an order approving the sale, the Deposit shall be applied
to the purchase price. In the event Purchaser fails to close on or before fifteen days after the
entry of an order approving the sale, the Deposit shall be remitted to the Debtor. Time shall be
of the essence in the closing of this transaction. In the event Purchaser fails to close as set forth
herein, then the Debtor shall have the right to accept the bid next highest in amount to the
original Purchaser's bid.

               PLEASE TAKE FURTHER NOTICE, that a complete copy of the terms and
conditions of sale is attached to the Debtor’s Chapter 11 plan filed in the Bankruptcy Court and
is available upon request of the undersigned.

Dated: New York, New York
       ______________, 2020
                                                              Backenroth Frankel & Krinsky, LLP
                                                              800 Third Avenue
                                                              New York, New York 10022
                                                              (212) 593-1100
2
                                             EXHIBIT B

                          ASSETS AND LIABILITIES UNDER PLAN



                                                 Assets
Property                                             $18,000,000


                                               Liabilities
Administrative Expense Claims                         $150,000
Unclassified Priority Claims                          $0.00
Class 1 Real estate tax Liens.                        $0.00
Class 2 DB Seigel LLC                                 $5,250,000
 Priority Claims under Sections                        $0
507(a)(2),(3),(4),(5),(6), and (7) of the Bankruptcy
Code.
General Unsecured Claims                               $6,397,010
Interest Holders                                       $6,202,990
Total                                                  $18,000,000


                           CHAPTER 7 LIQUIDATION ANALYSIS

                                                 Assets
Property                                             $18,000,000


                                               Liabilities
Administrative Expense Claims                         $1,950,000
Unclassified Priority Claims                          $0.00
Class 1 Real estate tax Liens.                        $0.00
Class 2 DB Seigel LLC                                 $5,250,000
 Priority Claims under Sections                        $0
507(a)(2),(3),(4),(5),(6), and (7) of the Bankruptcy
Code.
General Unsecured Claims                               $6,397,010
Interest Holders                                       $4,,402,990
Total                                                  $18,000,000


               Note: All Claim amounts subject to objection.
